DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office Action is in response to amendment filed 4/18/2022.
	Claims 15, 25-26, 28-39 and 42-46 are pending in this action. Claims 15, 25-26, 42-43 and 45 are currently amended. 
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments with respect to claims 15, 25-26, 28-39 and 42-46 have been considered but are moot in view of the new ground(s) of rejection.
	In view of amendment, the reference of Swanminathan has been added for new ground of rejections.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 15, 25-26 and 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rabaina et al. (US 2018/0197624 A1; hereinafter Rabaina) in view of Maciocci et al. (US 2012/0249741 A1: hereinafter Maciocci) and further in view of Swaminathan et al. (US 2018/0253145 A1; hereinafter Swaminathan).

Regarding claim 15, Rabaina (Fig. 2A, 13C) discloses a method, comprising: 
obtaining medical data (par [0127-0132], [0167], the doctor may be able to view the images obtained from a patient's MRI exam as well as the date of the MRI exam);
obtaining at least one of data related to a location of a user (block 1334, par [0192]) and data related to a focus of the user (par [0040], [0046], [0121]);
generating a virtual object based at least in part on the medical data (par [0034] [0048] [0156]), the virtual object being associated with an application (par [0127-0132]);
anchoring the virtual object (virtual object such as UI; [0043]) to a physical location (i.e. UI displayed on a physical location such as a wall; see Fig. 11, block 1110 and para [0124]).
Rabaina does not teach: 
anchoring the virtual object to a physical location with a volume defined by a plurality of latitude coordinates, longitude coordinates, and altitude coordinates;
determining, based on at least one of the data related to the location of the user and the data related to the focus of the user, whether a field of view of the user includes the physical location;
managing the virtual object based on the determination.

Maciocci (Figs. 1, 25B) teaches:
anchoring the virtual object to a physical location (par [0248], the virtual object 14 may be anchored to a surface 16) with a volume defined by a plurality of latitude coordinates, longitude coordinates, and altitude coordinates (par [0248], the geotag may include latitude coordinates, longitude coordinates, altitude coordinates);
determining, based on at least one of the data related to the location of the user (par [0136], the processor may determine whether the position of the user has changed) and the data related to the focus of the user, whether a field of view of the user includes the physical location (par [0136], anchor surface); and
managing the virtual object based on the determination (par [0136-0137] anchoring a virtual object on the anchor surface).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rabaina with Maciocci to teach anchoring the virtual object to a physical location with a volume defined by a plurality of latitude coordinates, longitude coordinates, and altitude coordinates; determining, based on at least one of the data related to the location of the user and the data related to the focus of the user, whether a field of view of the user includes the physical location: and
managing the virtual object based on the determination. The suggestion/motivation would benefit the user can see the real display images combined with the virtual objects presented on the same display.

Rabaina and Maciocci do not teach:
determining that the focus of the user is focused on the virtual object for a predetermined time period; and
expanding or enlarging the virtual object.
Swaminathan (Fig. 10) teaches:
determining that the focus of the user is focused on the virtual object for a predetermined time period (par [0072], as a user's gaze lingers over one of the images of one of the participants (e.g., 1004-5); and
expanding or enlarging the virtual object (par [0072], as a user's gaze lingers over one of the images of one of the participants (e.g., 1004-5), the image of that participant can be expanded and centered in the display 408).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rabaina and Maciocci with Swaminathan to teach detecting determining that the focus of the user is focused on the virtual object for a predetermined time period; and expanding or enlarging the virtual object. The suggestion/motivation would be for user to focus on one area.

	Regarding claim 25, this claim differs from claim 15 in that the limitation a non-transitory computer readable medium storing a computer program is recited in the preamble.  Rabaina teaches a non-transitory computer readable medium storing a computer program ([0073], [0486]).  Therefore, claim 25 is analyzed as same as claim 15.

Regarding claim 26, this claim differs from claim 15 in that the limitation “at least one storage medium” and “at least one processor” are additional recited.  These limitations is taught by Rabaina ([0073], [0486]).  Therefore, claim 26 is analyzed as same as claim 15.

Regarding claim 28, Rabaina, Maciocci and Swaminathan disclose the system of claim 26.
Rabaina does not teach wherein to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
in response to determining that the field of view of the user includes the physical location, displaying the virtual object at the physical location.
Maciocci teaches wherein to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
in response to determining that the field of view of the user includes the physical location, displaying the virtual object al the physical location (par [0136-0137]).
Before the effective of filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rabaina with Maciocci to teach wherein managing the virtual object based on the determination comprises: in response to determining that the field of view of the user includes the physical location, displaying the virtual object at the physical location. The suggestion/motivation would benefit the user can see the real display images combined with the virtual objects presented on the same display.
Regarding claim 29, Rabaina, Maciocci and Swaminathan disclose the system of claim 26.
Rabaina does not teach wherein to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
in response to determining that the field of view of the user does not include the physical location, displaying to the user a real scene in the field of view of the user.
Maciocci teaches to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
in response to determining that the field of view of the user does not include the physical location, displaying to the user a real scene in the field of view of the user (par [0072, 0076 and 0083-0084]) discloses that as a user moves and walk around the room, the virtual object remain fixed on a wall 16 and other images such as desk, table is displayed in the field of viewed of the user).
Before the effective of filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art lo modify Rabaina with Maciocci to teach teaches managing the virtual object based on the determination comprises: in response to determining that the field of view of the user does not include the physical location, displaying to the user a real scene in the field of view of the user. The suggestion/motivation would benefit the user can see the real display images combined with the virtual objects presented on the same display.
Regarding claim 30, Rabaina, Maciocci and Swaminathan disclose the system of claim 26. Rabaina further teaches wherein to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
perform at least one of display operation, a zoom operation, a zoom out operation, and a pan operation on the application (par [0297], to enlarge the image of the abnormal part B).
Regarding claim 31, Rabaina, Maciocci and Swaminathan disclose the system of claim 26.  Rabaina (Fig. 19) further teaches wherein the virtual object includes at least one of a mixed reality image, a virtual reality image, and an augmented reality image (par [0297], the surgeon's wearable device may generate and display an image of the abnormal part B as shown in the virtual screen 1930).
Regarding claim 32, Rabaina, Maciocci and Swaminathan disclose the system of claim 26.  Rabaina further teaches wherein the data related to the location of the user includes data related to a motion state of the user (par [0121]).

Regarding claim 33, Rabaina, Maciocci and Swaminathan disclose the system of claim 32.  Rabaina further teaches wherein the data related to the motion state of the user includes data related to a motion state of a head of the user (par [0119] and [0121]).

Regarding claim 34, Rabaina, Maciocci and Swaminathan disclose the system of claim 33.  Rabaina further teaches wherein the at least one processor is configured to cause the system further to:
determine whether to display the virtual object based on the data related to the motion state of the head of the user (par [0121]).

Regarding claim 35, Rabaina, Maciocci and Swaminathan disclose the system of claim 26.  Rabaina further teaches wherein the data related to the focus of the user includes at least one of data related to a motion state of an eye of the user and imaging data of a corneal reflection of the user (par [0117-0121]).

Regarding claim 36, Rabaina, Maciocci and Swaminathan disclose the system of claim 26. Rabaina (Fig. 12) further teaches wherein the application includes at least one of a patient registration application, a patient management application, an image browsing application, and a printing application (par [0127]-[0132], medical record management systems).

Regarding claim 37, Rabaina, Maciocci and Swaminathan disclose the system of claim 26. Rabaina (Fig. 2B) further teaches further comprising: one or more sensors (par [0042] [0056], environmental sensor).

Regarding claim 38, Rabaina, Maciocci and Swaminathan disclose the system of claim 37. Rabaina (Fig. 2B) further teaches wherein the one or more sensors includes at least one of a scene sensor (par [0042] [0056], environmental sensor) and an electrooculogram sensor (par [0119]).

Regarding claim 39, Rabaina, Maciocci and Swaminathan disclose the system of claim 26. Rabaina (Fig. 2B) further teaches wherein the medical data is collected by at least one of a positron emission tomography device, a computed tomography device, a magnetic resonance imaging device, a digital subtraction angiography device, an ultrasonic scanning device (par [0138], an ultrasound probe), or a thermal tomography device.

7.	Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Rabaina in view of Maciocci, Swaminathan and further in view of Lee et al. (US 2016/0063767 A1; hereinafter Lee).

Regarding claim 42, Rabaina, Maciocci and Swaminathan disclose the system of claim 26. 
Rabaina, Maciocci and Swaminathan do not teach:
detecting a head movement of the user; and
controlling displaying of the virtual object, the controlling comprising zooming in diferent parts of the virtual object based on the head movement of the user.
wherein the controlling comprising zooming in on an upper portion of the virtual object when detecting a head up movement of the user, and zooming in on a lower portion of the virtual object when detecting a head down movement of the user.

Lee (Fig. 1) teaches:
detecting a head movement of the user ( [0126] discloses the sensor module 1140 measure physical quantity or detects an operational state of the HMD 103 and [0174] discloses the processor 1610 may determine the movement of the user's head (e.g., tilting, shaking up and down or right and left, sticking out, pulling back, and turning clockwise or counterclockwise the user's neck) using sensing data measured by the earth magnetic field sensor 1640D or acceleration sensor 1640); and
controlling displaying of the virtual object, the controlling comprising zooming in  different parts of the virtual object based on the head movement of the user (par [0175], when the user moves his head upward, the processor 1610 may control the electronic device 1601 to zoom in an upper portion of the screen).
wherein the controlling comprising zooming in on an upper portion of the virtual object when detecting a head up movement of the user (par [0175], when the user moves his head upward, the processor 1610 may control the electronic device 1601 to zoom in an upper portion of the screen), and zooming in on a lower portion of the virtual object when detecting a head down movement of the user (par [0175], when the user moves his head down, the processor 1610 may control the electronic device 1601 to zoom in a lower portion of the screen) 

Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rabaina, Maciocci and Swaminathan with Lee to teach detecting a head movement of the user; and controlling displaying of virtual object, the controlling comprising zooming in different parts of the virtual object based on the head movement of the user; wherein the controlling comprising zooming in on an upper portion of the virtual object when detecting a head up movement of the user, and zooming in on a lower portion of the virtual object when detecting a head down movement of the user. The suggestion/motivation would be for user to focus on one area while keeping track of items in the other areas.

Regarding claim 43, Rabaina, Maciocci, Swaminathan and Lee disclose the system of claim 42. However, Rabaina, Maciocci and Swaminathan do not teach wherein the controlling comprising zooming in or out the virtual object based on the head movement of the user.
Lee teaches wherein the controlling comprising zooming in (par [0175], when the user moves his head upward, the processor 1610 may control the electronic device 1601 to zoom in an upper portion of the screen) or out the virtual object based on the head movement of the user.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rabaina, Maciocci and Swaminathan with Lee to teach wherein the controlling comprising zooming in the virtual object based on the head movement of the user. The suggestion/motivation would be for user to focus on one area while keeping track of items in the other areas.

Regarding claim 44, Rabaina, Maciocci, Swaminathan and Lee disclose the system of claim 43. However, Rabaina and Maciocci do not teach wherein the controlling comprising zooming in the virtual object when detecting a head extending movement of the user, and zooming out the virtual object when detecting a head retracting movement of the user.
Lee teaches wherein the controlling comprising zooming in the virtual object when detecting a head extending movement of the user (par [0177], when the user sticks out his head, the processor 1610 may control the electronic device 1601 to magnify the screen), and zooming out the virtual object when detecting a head retracting movement of the user (par [0177], when the user pulls back his head, the processor 1610 may control the processor 1610 to shrink the screen).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rabaina, Maciocci and Swaminathan with Lee to teach wherein the controlling comprising zooming in the virtual object when detecting a head extending movement of the user, and zooming out the virtual object when detecting a head retracting movement of the user. The suggestion/motivation would be for user to focus on one area.

Regarding claim 45, Rabaina, Maciocci, Swaminathan and Lee disclose the system of claim 42. However, Rabaina, Maciocci and Swaminathan do not teach wherein the controlling comprising displaying different menus or content based on a head-turning movement of the user.
Lee teaches wherein the controlling comprising displaying different menus or content based on a head-turning movement of the user (par [0177], when the user turns his head counterclockwise, the processor 1610 may control the electronic device 1601 to go back to a previous menu. For example, when the user turns his head clockwise, the processor 1610 may control the electronic device 1601 to display contents corresponding to a menu currently selected).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rabaina, Maciocci and Swaminathan with Lee to teach the controlling comprising displaying different menus or content based on a head-turning movement of the user. The suggestion/motivation would be to select menus without using other devices such as mouse or keyboard; thereby saving the working space for a user.

Regarding claim 46, Rabaina, Maciocci, Swaminathan and Lee disclose the system of claim 45. However, Rabaina, Maciocci and Swaminathan do not teach wherein the controlling comprising displaying a content corresponding to a currently selected menu when detecting a clockwise head- turning movement of the user, and returning to a previous menu when detecting a counterclockwise head-turning movement of the user.
Lee teaches wherein the controlling comprising displaying a content corresponding to a currently selected menu when detecting a clockwise head-turning movement of the user (par [0177], when the user turns his head clockwise, the processor 1610 may control the electronic device 1601 to display contents corresponding to a menu currently selected), and returning to a previous menu when detecting a counterclockwise head-turning movement of the user (par [0177], when the user turns his head counterclockwise, the processor 1610 may control the electronic device 1601 to go back to a previous menu).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rabaina, Maciocci and Swaminathan with Lee to teach wherein the controlling comprising displaying a content corresponding to a currently selected menu when detecting a clockwise head-turning movement of the user, and returning to a previous menu when detecting a counterclockwise head-turning movement of the user. The suggestion/motivation would be to select menus without using other devices such as mouse or keyboard; thereby saving the working space for a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691                                                                                                                                                                                             
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691